In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1316V
                                      Filed: March 24, 2020
                                         UNPUBLISHED


    MINDY PUCKETT,
                                                            Ruling on Entitlement;; Flu Vaccine;
                      Petitioner,                           Shoulder Injury Related to Vaccine
    v.                                                      Administration (SIRVA)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                     Respondent.


Isaiah Kalinowski, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Lara Englund, U.S. Department of Justice, Washington, DC, for Respondent.


                                    RULING ON ENTITLEMENT1

Oler, Special Master:

        On September 25, 2017, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine Administration
(“SIRVA”) as a result of an influenza (“flu”) vaccine administered on October 26, 2015. Petition
at 1.


1
 I intend to post this ruling on the United States Court of Federal Claims' website. This means the ruling
will be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits
within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On January 22, 2020, I ruled that Petitioner was administered a flu vaccine on October 26,
2015 in her left arm and that the onset of her shoulder pain occurred within 48 hours of vaccination.
On March 10, 2020, Respondent filed an amended Rule 4 Report. Amended Resp.’s Rep., ECF
No. 47.

        In his Amended Report, Respondent recognizes that “the Court’s factual findings are the
law of the case.” Amended Resp.’s Rep. at 2. Respondent adds that subject to his right to appeal
my January 22, 2020 Findings of Fact, “respondent submits that petitioner has otherwise satisfied
the criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to Interpretation
for SIRVA.” Id. Respondent requested a ruling on the record regarding petitioner’s entitlement
to compensation. Id.

         In view of Respondent’s position and the evidence of record, I find that the Petitioner
is entitled to compensation.

IT IS SO ORDERED.


                                                      s/ Katherine E. Oler
                                                      Katherine E. Oler
                                                      Special Master




                                                 2